Exhibit 17.1 June 8, 2010 The Board of Directors Augme Technologies, Inc. 43 W. 24th Street, Suite 11B New York, NY 10010 Gentlemen: Effective as of June 8, 2010, I hereby resign my positions as Chief Executive Officer and as a member of the Board of Directors of Augme Technologies, Inc., a Delaware corporation (the “Company”). I confirm that my resignations as an officer of the Company and from the Company’s Board of Directors is not predicated on any disagreements or objections as to any matter relating to the Company’s operations, policies or practices. Sincerely, /s/ Mark Severini Mark Severini
